BARKETT, Circuit Judge,
dissenting in which MARTIN, Circuit Judge, joins:
I dissent from the majority’s opinion in two respects. First, I do not agree that the state court adjudicated the merits of the federal Confrontation Clause claim that Childers raised, but rather treated it as a different state evidentiary rule claim. Therefore, as Judge Wilson also explains in detail in his concurring opinion, there is nothing to which a federal court can defer. Accordingly, the state court’s decision is not subject to the deferential review required by 28 U.S.C. § 2254(d)(1), and Childers’s federal constitutional claim must be reviewed de novo.
Second, viewing this record de novo, Childers was not afforded the fair trial guaranteed by the Sixth Amendment because he could not present crucial evidence that the State’s star witness, Willie Junior, had fabricated the evidence against him. Knowing that Junior told different stories, without any evidence of Elliot’s acquittal or the attempt to revoke Junior’s plea agreement, merely permitted the jury to infer that Junior was a typical cooperating witness with an incentive to assist the State and that his inconsistent statements were simply the product of memory lapses. The Confrontation Clause requires the admission of evidence of bias if it leaves the jury with a “significantly different impression” of a witnesses’s credibility. See Delaware v. Van Arsdall, 475 U.S. 673, 680, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986). Questions about the timing of Junior’s changed testimony after the acquittal and attempted revocation would have established the basis for an inference that Junior fabricated the additional evidence to ensure Childers’s conviction and preserve his plea agreement, giving the jury , a “significantly different impression” of his credibility. Thus, precluding all questioning violated Childers’s Sixth Amendment rights. I address each of these points in turn.
I. Adjudication of the Merits of Child- ■ ers’s Confrontation Clause Claim
‘When a federal claim has been presented to a state court and the state court has denied relief,” we “presume[] that the state court adjudicated the claim on the merits in the absence of any indication or state-law procedural principles to the contrary.” Harrington v. Richter, — U.S. -, 131 S.Ct. 770, 784-85, 178 L.Ed.2d *989624 (2011) (emphasis added).1 Thus, the presumption is overcome when state procedural law dictates or there otherwise exists “any indication” that the court did not reach the merits of the petitioner’s federal claim. In other words, the presumption survives unless the petitioner can show “reason to think some other explanation for the state court’s decision is more likely” than a merits adjudication of the federal claim. Id. at 785.2 The Court likewise recognized in Early v. Packer that because a habeas petitioner’s claim was “the same claim rejected on the merits in his direct appeal, ... § 2254(d) was therefore applicable.” 537 U.S. 3, 8, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002) (per curiam). In this case, the state court decision adjudicating a different claim than the one Childers raised contains ample “reason to think some other explanation for the state court’s decision is more likely,” 131 S.Ct. at 785, and our prior precedent fully supports this position.
We have held, in accordance with the above-principles articulated in Richter and Packer, that state court decisions in which a state court treated and resolved a different claim than the one raised by the petitioner were not adjudications on the merits. Davis v. Sec’y for Dep’t of Corr., 341 F.3d 1310 (11th Cir.2003); Hammond v. Hall, 586 F.3d 1289 (11th Cir.2009). Likewise, we have held that, where the state court simply failed to address the federal constitutional claim that the defendant raised, the court had not adjudicated the merits of the claim. Espy v. Massac, 443 F.3d 1362 (11th Cir.2006).
In Davis, the petitioner raised an ineffective assistance of counsel claim in his state court post-conviction motion asserting that his counsel failed to preserve a Batson claim. 341 F.3d at 1313. The state court, however, misconstrued the petitioner’s claim and instead adjudicated a different claim of ineffectiveness for failure to raise (not preserve) a Batson claim. Id. The Davis court concluded that the state court decision was not an adjudication on the merits of the same claim actually raised by the petitioner and, therefore, the petitioner’s claim should be reviewed de novo. Id. Likewise in Hammond, we reviewed the petitioner’s Brady claims de novo without applying AEDPA deference, having found that the state court treated the claims as alleging ineffective assistance of counsel and therefore had not adjudicated the merits of the Brady claims that the petitioner actually raised. 586 F.3d at 1306.
*990Similarly, in Espy, the petitioner raised two separate claims regarding the admissibility of certain hearsay statements, first that the hearsay statements did not fall within a Georgia hearsay exception and second that they violated his Sixth Amendment Confrontation Clause rights. 443 F.3d at 1364. The state court addressed the state evidentiary claim only and failed to address — in any way — the federal claim. Id. We held that the standard of review over the Confrontation Clause claim was de novo because the state court failed to adjudicate the merits of that claim. Id. at 1365.3
In this case, the state court adjudicated a different claim than Childers’s Confrontation Clause claim. A Confrontation Clause analysis asks whether the defendant “was prohibited from engaging in otherwise appropriate cross-examination designed to show a prototypical form of bias on the part of the witness, and thereby to expose ‘to the jury the facts from which jurors ... could appropriately draw inferences relating to the reliability of the witness.’ ” Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431 (quoting Davis v. Alaska, 415 U.S. 308, 318, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974)). Our circuit has explained that “[t]he test for the Confrontation Clause is whether a reasonable jury would have received a significantly different impression of the witness’ credibility had counsel pursued the proposed line of cross-examination.” United States v. Orisnord, 483 F.3d 1169, 1179 (11th Cir.2007) (citation omitted); see also Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431 (holding that the defendant in that case met his burden under the Confrontation Clause because his proposed line of questioning might have left the jury with a “significantly different impression” of the witness’s credibility).
*991In the claim before the state court, Childers argued that his Confrontation Clause rights were violated because he was entirely foreclosed from presenting and arguing the basis of his theory that Junior had fabricated new evidence against him. Resolving that claim required an inquiry into whether a reasonable jury might have had a “significantly different impression” of Junior’s credibility had Childers been permitted some questions about Elliot’s acquittal and the attempted plea revocation to show motive to fabricate new and even more damaging statements. The state court never addressed this question, and its treatment of the claim as one of a violation of Florida’s state evidentiary rules gives ample “reason to think” that it did not resolve the federal constitutional claim.
First, the state court reviewed Childers’s claim under an abuse of discretion standard. See Childers v. State, 936 So.2d 585, 592 (Fla.Dist.Ct.App.2006) (“We apply the abuse of discretion standard of review in reviewing the trial court’s decision to exclude the evidence with which [Childers] sought to attack Junior’s credibility.”). Although Childers incorrectly claimed abuse of discretion review applied, a court must apply the correct standard of review regardless of the parties’ arguments. The state court was fully aware that the proper standard for reviewing Confrontation Clause claims is de novo. See Milton v. State, 993 So.2d 1047, 1048 (Fla.Dist.Ct. App.2008); McWatters v. State, 36 So.3d 613, 637 (Fla.2010). Thus, the court’s review for abuse of discretion clearly indicates that it was not adjudicating Childers’s Confrontation Clause claim.
Next, in discussing the exclusion of all evidence pertaining to the attempt to revoke the plea, the state court only weighed its probative value against its potential for undue prejudice under Florida’s statute, § 90.403, which asks courts to weigh the probative value of relevant evidence against whether it is “substantially outweighed by the danger of unfair prejudice, confusion of issues, misleading the jury, or needless presentation of cumulative evidence.” But this weighing process does not involve the legal or factual analysis necessary to resolve a Confrontation Clause claim: that is, whether the evidence might have given a reasonable jury a significantly different impression of a witness.4
With reference to the exclusion of all evidence pertaining to Elliot’s acquittal, the state court conducted no analysis, constitutional or otherwise, stating only that verdicts from other cases are typically inadmissible under Florida law. Again, the state court never conducted the requisite inquiry as to whether some evidence exploring Junior’s response to Elliot’s acquittal was necessary to supply the basis for an inference that Junior was motivated to fabricate additional damaging testimony, giving the jury a different impression of his credibility. The state court did not resolve this Confrontation Clause claim. Rather it resolved a different claim — never raised by Childers — under a generally applied state practice having nothing to do with Childers’s federal constitutional claim.
Under the Confrontation Clause, a court cannot exclude all evidence supporting a theory of defense on the basis that it is unduly prejudicial, regardless of whether a *992state evidentiary rule would permit it to do so. If a court determines that certain evidence might have left the jury with a significantly different impression of the witness’s credibility, it must admit some of that evidence to support the defense theory, although it can limit the form and extent of it. Here, the state court excluded all evidence without first inquiring whether it was necessary to reveal Childers’s compelling defense theory of an additional motive and different bias. Failing to conduct this inquiry is another indication that the federal claim was not adjudicated.
For these reasons, the presumption that the state court adjudicated the merits of Childers’s Confrontation Clause claim has been overcome. See Richter, 131 S.Ct. at 784-85; Hammond, 586 F.3d at 1306; Davis, 341 F.3d at 1313.
II. Childers’s Rights Under the Confrontation Clause
The Sixth Amendment’s Confrontation Clause commands that the reliability of evidence “be assessed in a particular manner: by testing in the crucible of cross-examination.” Crawford v. Washington, 541 U.S. 36, 61, 124 S.Ct. 1354, 158 L.Ed.2d 177 (2004). Cross-examination serves not only to reveal a witness’s perceptions and memory but also to expose his “biases, prejudices, or ulterior motives.” Davis v. Alaska, 415 U.S. 308, 316, 94 S.Ct. 1105, 39 L.Ed.2d 347 (1974); accord Van Arsdall, 475 U.S. at 678-79, 106 S.Ct. 1431. The Supreme Court has explained that a defendant’s rights under the Confrontation Clause are violated if the excluded testimony would have provided the jury with a “significantly different impression of the witness’ credibility had defense counsel been permitted to pursue his proposed line of cross-examination.” Olden v. Kentucky, 488 U.S. 227, 232, 109 S.Ct. 480, 102 L.Ed.2d 513 (1988) (quoting Van Arsdall, 475 U.S. at 680, 106 S.Ct. 1431) (brackets omitted).
While a trial court may impose reasonable limits on cross-examination to protect such concerns as harassment, prejudice, confusion of the issues, or repetition, Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431, those limitations cannot be so comprehensive that they intrude on the defendant’s constitutional right to confrontation, see Olden, 488 U.S. at 232, 109 S.Ct. 480. Thus, a trial court cannot exercise its discretion to control cross-examination in such a way that a defendant is completely precluded from presenting his theory regarding all of a witness’s biases, prejudices, or ulterior motives. See Davis, 415 U.S. at 317, 94 S.Ct. 1105 (concluding that, as the only judges of a witness’s credibility, “the jurors were entitled to have the benefit of the defense theory before them so that they could make an informed judgment as to the weight to place on [a witness’s] testimony”).
In accordance with Supreme Court precedent, our circuit has reiterated that while a trial court’s evidentiary ruling “is entitled to a great deal of deference,” this discretion is narrower (due to constitutional concerns) where the “court limits a defendant’s right to cross-examine witnesses against him.” United States v. Lankford, 955 F.2d 1545, 1548 (11th Cir.1992) (citation omitted); accord United States v. Crumley, 565 F.2d 945, 949 (5th Cir.1978) (“A trial court’s sound discretion ... must give due regard to the Sixth Amendment’s right of confrontation.” (emphasis added)).5
*993In this case, Childers was completely precluded from cross-examining Junior about any evidence from which the jury could have inferred that Junior fabricated his new damaging statements and had not merely “forgotten” relevant facts. Based on the cross-examination that Childers was permitted, the jurors heard that Junior had a plea agreement, requiring him to give truthful and complete statements, pursuant to which he had given nine sworn statements to investigators and had testified consistent with those statements at Elliot’s trial. The jury also learned that those statements were different from Junior’s testimony in Childers’s case. On this permitted cross-examination, a reasonable jury could have drawn two plausible inferences: (1) that Junior was a garden-variety cooperating witness who had a motivation to help the State in order to preserve his plea agreement; and (2) that although inconsistent, both sets of Junior’s testimony (the first ten and his Childers’s trial testimony) were truthful and complete as best as Junior could recall at the time he gave them.
What the jury did not know was that Elliot was acquitted and that it was only after Elliot’s acquittal that Junior met twice more with investigators and changed his story, specifically adding damning testimony against Childers that he had never mentioned ten previous times. Before Elliot’s acquittal, Junior said Childers had not made any statements; after Elliot’s acquittal, he testified that Childers had made incriminating statements. In seeking to revoke Junior’s plea agreement, the State recognized that the added facts were inconsistent with his prior nine statements and with his testimony at Elliot’s trial. The State chose to accept his new statements as true and his earlier statements as “incomplete and/or untruthful,” which violated the plea agreement terms and which harmed the prosecution’s cases against Elliot and Childers. Thus, Junior knew that the State expected him to use the new statements against Childers and was also aware of the possibility of a second attempt at revocation if he reverted back to his earlier statements. While Childers’s cross-examination about Junior’s inconsistent statements may have diminished Junior’s credibility, the damage was distinct from Childers’s theory of Junior’s completely different and new motivation to fabricate more damaging statements. Believing that a witness has now recalled additional facts, or even generally favors one side, leaves a jury with a much less damaged and different impression than if the jury believed that the witness was motivated to intentionally fabricate specific pieces of incriminating evidence. Childers had a right under the Confrontation Clause to present some evidence to support this theory.
Although the trial court retained discretion to limit the questioning about these events, it could not bar all questioning about Junior’s state of mind and the motivation for his new testimony deriving from the acquittal of Elliot and the State’s subsequent attempt to revoke his plea agreement. See Van Arsdall, 475 U.S. at 679, 106 S.Ct. 1431 (“By thus cutting off all questioning about ... event[s] that the State conceded had taken place and that a jury might reasonably have found furnished the witness a motive for favoring the prosecution in his testimony [or for lying], the court’s ruling violated [the defendant’s] rights secured by the Confrontation Clause.”).
The ability to explore the motivations behind the testimony of a witness is at the heart of what the Confrontation Clause is meant to protect. See Davis, 415 U.S. at 318, 94 S.Ct. 1105 (“While counsel was permitted to ask [the witness] whether he *994was biased, counsel was unable to make a record from which to argue why [the witness] might have been biased or otherwise lacked the degree of impartiality expected of a witness at trial.”). The lines of questioning that Childers wished to explore had the potential to expose additional and independent motivations for Junior’s change in testimony that could have significantly crippled his credibility with the jury. But this theory and the evidence supporting it were hidden from the jury. As the sole judges of Junior’s credibility, “the jurors were entitled to have the benefit of [Childers’s] defense theory before them so that they could make an informed judgment as to the weight to place on [Junior’s] testimony which provided a crucial link in the proof of [Childers’s] act.” Davis, 415 U.S. at 317, 94 S.Ct. 1105 (alteration and quotation marks omitted).
Moreover, in its own deferential review under AEDPA, the majority erroneously treats the holdings of Davis, Van Arsdall and Olden as dicta. In Van Arsdall, the Court explained that
a criminal defendant states a violation of the Confrontation Clause by showing that he was prohibited from engaging in otherwise appropriate cross-examination designed to show a prototypical form of bias on the part of the witness, and thereby “to expose to the jury the facts from which jurors ... could appropriately draw inferences relating to the reliability of the witness.”
475 U.S. at 679, 106 S.Ct. 1431 (quoting Davis, 415 U.S. at 318, 94 S.Ct. 1105). The Court held that the defendant there had met this burden because “[a] reasonable jury might have received a significantly different impression of [the witness’s] credibility had [the defendant’s] counsel been permitted to pursue his proposed line of cross-examination.” Id. at 680, 106 S.Ct. 1431; accord Olden, 488 U.S. at 232, 109 S.Ct. 480; Orisnord, 483 F.3d at 1179. The majority suggests this holding is dicta because it “could be read to require far more extensive questioning than simply regarding the existence of bias.”6 Maj. Op. at 975. By treating this holding as dicta, the majority says that it is free to define “bias” in such a way as to greatly limit the topics of cross-examination:
The relevant issue, then, is how broadly or narrowly we should define each “source” of bias. A narrower definition of “sources” would create more topics about which trial courts must permit cross-examination, and would correspondingly constrict a trial court’s discretion to limit cross-examination. A broader concept of “sources” would have the opposite effect, creating fewer required topics of cross-examination and increasing the trial court’s discretion.
Maj. Op. at 978. Thus, opting to define Junior’s bias broadly, the majority concludes that Childers’s Confrontation Clause rights were not violated because “[questioning about the plea agreement exposed the jury to Junior’s relevant bias — his relationship with the State as the State’s witness. The Notice of Revocation and the Elliot acquittal were merely individual manifestations of that same bias.” Maj. Op. at 978. Accordingly, Junior’s “bias” was adequately exposed.
The effect of the majority’s view that the Confrontation Clause is satisfied by allowing some questions about a witness’s broadly defined bias is the inevitable exclusion of all evidence about another event *995that supports a witness’s different motivation to testify in a particular way because that evidence can somehow be categorized as part of the broadly defined bias. This approach, however, cannot be reconciled with Van Arsdall’s holding that a court cannot “prohibit[ ] all inquiry into the possibility that [the witness] would be biased” as a result of “an event that ... a jury might reasonably have found furnished the witness a motive for favoring the prosecution in his testimony.” 475 U.S. at 679, 106 S.Ct. 1431 (latter emphasis added). A witness’s inclination or even specific intention to favor the prosecution, ie. to give testimony that is damaging to the defendant, can be motivated by various circumstances, each of which could have its own distinct impact on the jury’s impression of that witness. Under the majority’s phrasing, if it can be shown that a witness is cooperating with the government under a plea agreement, the trial court can exclude evidence of a romantic relationship or financial arrangement between the witness and a state actor because the “bias,” ie. the witness’s “relationship with the State,” has already been exposed. The majority’s rule would find no constitutional right to confront the witness about these other “relationships” even though they could be compelling evidence of another and different motive — related to, but not derived from, the original plea agreement — to testify in a particular way.7 This is a much too cramped view of excluding evidence under the Confrontation Clause. Where a defendant identifies evidence that would support a motive that could significantly influence the jury’s impression about a witness’s credibility in a way that an already exposed “bias” does not, a defendant has a right under the Confrontation Clause to ask some questions about the evidence that supports that motivation. Accordingly, in this case, although the plea agreement showed that Junior had a general bias to assist the State, the questions about Elliot’s acquittal and the attempted revocation, contrary to the majority’s assertion, would not have merely manifested that same general bias. Rather the evidence Childers wanted to present would have revealed something very different— Junior’s motive to intentionally make up additional, more incriminating and false statements against Childers, that could have eviscerated Junior’s credibility.

. Pursuant to 28 U.S.C. § 2254(d), a federal court may only grant habeas relief on those federal constitutional claims that have been adjudicated on the merits where the state court's decision was either "contrary to, or involved an unreasonable application of, clearly established Federal law, as determined by the Supreme Court of the United States.” § 2254(d)(1).


. The majority rewrites Richter to limit the broad phrase, "some other explanation for the state court’s decision,” to, "a state procedural bar.” Maj. Op. at 968. This is not only on its face contrary to the text, but would also read out of Richter the first half of the disjunctive, "any indication or state-law procedural principles.” 131 S.Ct. at 785 (emphasis added). A plain reading of this text simply does not support the majority’s limitation. And contrary to the majority’s assertion, Maj. Op. at 968-69 n. 16, nor does the context. For context, the majority relies on Richter’s citation to Ylst v. Nunnemaker, 501 U.S. 797, 803, 111 S.Ct. 2590, 115 L.Ed.2d 706 (1991) (finding that the state court had applied a state-law procedural default rule). But Richter cited Ylst explicitly only as an example of a "reason to think some other explanation for the state court’s decision is more likely” than an adjudication on the merits of the petitioner’s claim. Richter, 131 S.Ct. at 785 (instructing readers to "[s]ee, e.g., Ylst v. Nunnemaker”).


. The majority today overrules our decision in Espy to the extent that we held that a Confrontation Clause claim should be reviewed de novo because the state court failed to address and resolve it while specifically addressing and resolving the defendant's other claims, including a state-law hearsay claim. Maj. Op. at 969 n. 17. The majority characterizes the state court’s opinion as having rejected petitioner's hearsay and Confrontation Clause claims while merely failing to cite federal law. But that court never rejected the Confrontation Clause claim and instead listed out, addressed, and rejected all of the petitioner’s claims but for the Confrontation Clause claim. Espy v. State, 246 Ga.App. 1, 539 S.E.2d 513 (2000).
Overruling Espy is irreconcilable with these facts and with the Supreme Court's decisions in Richter and Rompilla v. Beard, 545 U.S. 374, 125 S.Ct. 2456, 162 L.Ed.2d 360 (2005). Indeed, Espy is entirely consistent with Richter because a state court decision that resolves fewer than all of the claims that the petitioner raised, as in Espy, is a clear indication that the merits of the unresolved claims have not been adjudicated, and therefore, the presumption that those claims were "adjudicated on the merits” has been overcome.
Likewise, in Rompilla, the Supreme Court went so far as to consider whether the state court had adjudicated the merits of both prongs of the petitioner’s single ineffective assistance of counsel claim. 545 U.S. at 390, 125 S.Ct. 2456. Having concluded that the state court adjudicated the merits of the deficient-performance prong and that its resolution of that prong was an unreasonable application of federal law, the Supreme Court went on to review the prejudice prong of the petitioner's claim de novo because the state court never addressed that prong and there simply was nothing in the state court’s decision to which the Court could defer. Id. Similarly in Espy, where the state court never addressed the second of the petitioner’s two separate claims, we properly reviewed that claim de novo because there was nothing in the state court’s decision to which a federal habeas court could give deference, just as there is nothing to which a court could defer on the prejudice prong of an ineffective assistance of counsel claim where the state court resolved the claim on only the deficient-performance prong.
Moreover, the majority’s suggestion that dicta from Richter sub silentio overruled Rompilla is both wrong and unnecessary. See Maj. Op. at 969-70 n. 18.


. As Judge Wilson explains, the analysis would be different if the state law subsumed the relevant federal constitutional standard, as in Early v. Packer, 537 U.S. 3, 123 S.Ct. 362, 154 L.Ed.2d 263 (2002). Here, it does not, and thus the majority's reliance on the state court's discussion of evidentiary rules to find that the court adjudicated Childers's federal claim is misplaced.


. The Eleventh Circuit in Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), adopted as precedent decisions of *993the former Fifth Circuit rendered prior to October 1, 1981.


. Of course, concern that the Supreme Court's holding is broader in scope than we believe to be prudent does not transform that holding into dicta. By its own terms, this holding protects the right to question about events or circumstances that would result in a motivation, knowledge of which might significantly affect a reasonable juror's credibility determination. It is hard to see what is so "extensive” or unreasonable.


. Even the majority recognizes that our decision in United States v. Lankford, 955 F.2d 1545, 1548-49 (11th Cir. 1992), held that the defendant had a Confrontation Clause right to cross-examine the prosecution’s witness about two different biases: the witness’s incentive to lie because of his son’s arrest for drug possession and (2) the witness’s bias that derived from his plea agreement with the prosecution. The majority, however, is not bound to apply this circuit precedent because of its finding, discussed in Part I, that § 2254(d) deference applies.